       Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 1 of 57     1
     Ibt9thoc

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3     DANYELL THOMAS, ET AL.,

4                     Plaintiffs,

5                v.                                16 CV 8160 (PAE)

6     BED BATH AND BEYOND, INC.,

7                     Defendant.

8    ------------------------------x
                                                   New York, N.Y.
9                                                  November 29, 2018
                                                   10:34 a.m.
10
     Before:
11
                            HON. PAUL A. ENGELMAYER
12
                                                          District Judge
13
                                   APPEARANCES
14
     HANG & ASSOCIATES
15        Attorney for Plaintiffs
     BY: KELI LIU
16
     GREENBERG TRAURIG
17        Attorneys for Defendant
     BY: JONATHAN L. SULDS
18        JUSTIN F. KEITH

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 2 of 57      2
     Ibt9thoc

1              (Case called)

2              MS. LIU:    Good morning.    This is Keli Liu for the

3    plaintiffs.

4              THE COURT:    Good morning, Ms. Liu.

5              MR. SULDS:    On behalf of the defendants, Greenberg

6    Traurig, Jonathan Sulds and.

7              MR. KEITH:    Justin Keith.

8              THE COURT:    Off the record for a moment.

9              (Discussion off the record)

10             THE COURT:    So with that, on the record, this is a

11   pretrial conference and we have a formidable, but manageable,

12   agenda today.

13             To begin with, I have rulings on the motions in limine

14   which I intend, in a moment, to read aloud.         And after that I

15   want to take up a variety of granular issues relating to the

16   upcoming trial, including understanding a little better about

17   judge versus jury issues and some of the allocation of

18   responsibility.

19             I want to get a more specific understanding of the

20   length of the trial and who will be testifying, particularly

21   given orders that limited the number of defense witnesses and

22   particularly given some of the motion in limine rulings which

23   may have implications.

24             I want to understand a little better the nature of the

25   exhibits to which the parties do not agree with respect to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 3 of 57   3
     Ibt9thoc

1    admissibility.    I was confused as to some of what you intended.

2               And then, ultimately, I want to set a trial date, set

3    a date for final conference for the week before, and want to

4    also discuss the process for hopefully achieving a settlement

5    here that would moot the trial.

6               So that's my agenda.     If there are other things you'll

7    want to put on the table, I will give you a floor to do that

8    towards the end of the conference.

9               With that let's begin with the motions in limine.

10              In advance of trial, each party has moved in limine on

11   a variety of matters.     Both parties have submitted helpful

12   briefs, for which the Court thanks counsel.

13              I'm about to put on the record the bases for the

14   Court's rulings on the motions in limine.         There will not be a

15   written decision, instead, the Court will issue only a brief

16   bottomline order setting out the fact of the disposition of the

17   motions.    So, if the reasons for the Court's rulings are

18   important to you, you'll need to order today's transcript.

19              The Court will begin with the legal standards

20   governing motions in limine briefly.        "The purpose of an in

21   limine motion is to aid the trial process by enabling the Court

22   to rule in advance of trial on the relevance of certain

23   forecasted evidence, as to issues that are definitely set for

24   trial, without lengthy argument at, or interruption of, the

25   trial.   Evidence should not be excluded on a motion in limine


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 4 of 57    4
     Ibt9thoc

1    unless such evidence is clearly inadmissible on all potential

2    grounds."   Hart v. RCI Hospital Holdings, Inc., 90 F.Supp. 3d

3    250, 257-58 (S.D.N.Y. 2015).      A court's ruling on such a motion

4    is "subject to change when the case unfolds, particularly if

5    the actual testimony differs from what was contained in a

6    party's proffer."     Luce v. United States, 469 U.S. 38, 41

7    (1984).

8              Several issues raised by these motions in limine turn

9    on the application of Federal Rule of Evidence 403.          That rule

10   provides that a district court may exclude "relevant evidence"

11   defined elsewhere as material evidence having "any tendency to

12   make a fact more or less probable than it would be without the

13   evidence," Federal Rule of Evidence 401 -- if its probative

14   value is substantially outweighed by a danger of one or more of

15   the following:    "unfair prejudice, confusing the issues,

16   misleading the jury, undue delay, wasting time, or needlessly

17   presenting cumulative evidence," citing Rule of Evidence 407.

18             The Court first addresses plaintiffs' motions before

19   turning to defendant's motions.

20             The Court first resolves plaintiffs' first three

21   motions in limine.     Because the three implicate related issues,

22   the Court addresses them together.

23             In their first motion, plaintiffs ask the Court to

24   exclude evidence, testimony, and/or arguments regarding any

25   plaintiff's separation from employment at Bed Bath and Beyond,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 5 of 57     5
     Ibt9thoc

1    which I will refer to as Bed Bath.       Plaintiffs argue, first,

2    that this evidence is irrelevant under Rules 401 and 402;

3    second, that even if this evidence is slightly relevant, it is

4    misleading and likely to cause unfair prejudice to plaintiffs,

5    requiring exclusion under the Rule 403 balancing inquiry; and,

6    third, that it is impermissible character evidence, prohibited

7    by Rule 404(b)(1).

8              In their second motion, plaintiffs ask the Court to

9    exclude evidence of any plaintiff's unsatisfactory job

10   performance as irrelevant under Rules 401 and 402, and likely

11   to mislead the jury and cause undue prejudice to plaintiffs, so

12   as to warrant exclusion under Rule 403.

13             In their third motion, plaintiffs ask the Court to

14   exclude evidence regarding the workplace disciplinary record of

15   any plaintiff.    They do so for the same reasons:        That such

16   evidence is irrelevant under Rules 401 and 402, and that its

17   probative value is substantially outweighed by the likelihood

18   of misleading the jury and causing undue prejudice to the

19   plaintiffs under Rule 403.

20             Bed Bath counters that all three categories of

21   evidence are relevant under Rules 401 and 402.         Bed Bath argues

22   that such evidence, by shedding light on a plaintiff's job

23   performance, also sheds light on the plaintiff's job

24   responsibilities, and therefore has a proper place in the

25   jury's consideration of whether the plaintiff's role as an


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 6 of 57      6
     Ibt9thoc

1    Assistant Store Manager at Bed Bath made him or her an exempt

2    employee under the FLSA and New York Labor Law.          Bed Bath

3    contends that the evidence of terminations, performance

4    deficiencies, and disciplinary infractions on the part of the

5    plaintiffs is not prejudicial at all.        Therefore, under Rule

6    403, its probative value outweighs any minimal prejudicial

7    effect.    As to the issue of a job termination, Bed Bath argues

8    that even if such an event may reflect negatively on the

9    terminated plaintiff's character, it is still admissible under

10   Rule 404 because it bears on a relevant issue, job duties, and

11   indeed is highly relevant to that issue.        Finally, Bed Bath

12   argues that all three motions in limine are premature, and that

13   evidentiary issues of this nature should be decided one by one,

14   at trial, on the basis of the specific item of evidence at

15   issue.

16              The Court evaluates all three motions in limine

17   together, as has Bed Bath, because they all implicate similar

18   concerns.

19              Subject to an important caveat that I will address in

20   a few moments, the Court is going to grant each of the

21   plaintiffs' three motions to exclude all evidence in each of

22   the three categories of evidence in question.         The Court thus

23   excludes as a general matter all evidence of any plaintiff's

24   separation, unsatisfactory job performance, and disciplinary

25   records.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 7 of 57   7
     Ibt9thoc

1              The Court does so pursuant to Rule 403.         On the

2    probative value side of the equation, the fact that a plaintiff

3    employee was terminated, disciplined, or written-up for poor

4    performance has, in general, limited probative value as to the

5    key question here, which involves the nature of the plaintiff's

6    job responsibilities.     To be sure, the Court certainly

7    understands that, in a particular or one-off situation, the

8    communications attendant to a termination or disciplinary

9    write-up or negative performance review might hypothetically be

10   revealing as to the employee's actual job responsibilities.

11   For example, a write-up of an employee for poor performance

12   supervising his or her 20 direct reports potentially might

13   reveal the nature of the supervisory duties of that employee.

14   And, continuing with the hypothetical, it's possible that no

15   evidence other than the disciplinary write-up would reveal

16   those supervisory job responsibilities.        In those hypothetical

17   circumstances, there could be meaningful probative value to a

18   communication relating to a write-up of an employee attendant

19   to his or her termination, discipline, or adverse performance

20   review.   But Bed Bath has not given the Court any reason to

21   assume that these hypothesized circumstances are commonplace,

22   if they even existed at all.      On the contrary, it strikes the

23   Court as improbable that, particularly in an established and

24   sizeable concern such as Bed Bath, documents, memos, or other

25   quotidian materials do not exist to set out job duties.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 8 of 57    8
     Ibt9thoc

1    Indeed, it may be the case that a portion of a performance

2    review sets out the duties without needing to go on to talk

3    about whether or not the individual employee lived up to those

4    to duties.    The Court therefore finds, in the main, that the

5    testimony or documents relating to these categories of adverse

6    employment events have very limited incremental probative value

7    as to the nature of the employee's job duties.         And I would

8    note that Bed Bath does not argue that the termination,

9    discipline, or performance write-ups, adverse performance

10   write-ups of employees are probative for other reasons, for

11   instance, as bearing on employees' credibility.          The Court

12   shares Bed Bath's implicit assessment that adverse employment

13   actions do not, in the main, bear materially on an employee's

14   credibility as a testifying witness, even if one could

15   hypothesize a circumstance in which they did.

16              On the countervailing side of the Rule 403 equation,

17   there are substantial and obvious reasons why admitting

18   evidence of negative performance evaluations, adverse

19   disciplinary actions, or terminations have the capacity to

20   unfairly prejudice a plaintiff.       To be sure, the date when an

21   plaintiff's employment ceased, and any gaps in the employee's

22   active service, are presumably germane, at a minimum, to

23   damages.    The Court does not exclude evidence of the date of an

24   employee's service as an Assistant Store Manager.          But exposing

25   to the jury reasons for any of these adverse employment events


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 9 of 57           9
     Ibt9thoc

1    has the potential to tarnish an employee with irrelevant yet

2    denigrating facts.     An employee may have been terminated,

3    disciplined, or poorly reviewed on account of tardiness, theft,

4    workplace harassment, substance abuse, incompetence, rudeness,

5    or a host of imageable other shortcomings or misdeeds.              These

6    are completely irrelevant to the issues at hand.          The matter of

7    job responsibilities on which the issue of an FLSA or New York

8    labor law exemption turns is an objective one.         Bed Bath's

9    proposal to allow such negative details to be put before the

10   jury has the obvious potential to prejudice the plaintiff, who

11   would be seen as a bad actor or undeserving of monetary

12   recovering regardless of his or her -- and it has obvious

13   potential to distract and confuse the jury from the discrete

14   objective issues at hand.      Further, a claim of improper conduct

15   by a plaintiff would presumably or rather evidence -- receipt

16   of evidence of improper conduct by a plaintiff offered by Bed

17   Bath would presumably entitle that plaintiff to rebut with his

18   or her side of the story.      Bed Bath's approach to these issues

19   thus squarely implicates all of the countervailing

20   considerations under ruled 340; specifically, the risks that

21   probative value could be substantially outweighed by about the

22   potential for unfair prejudice, for confusion, and for delay.

23   The Court therefore finds, with no difficulty, that the Rule

24   403 balance requires, as a general matter, the exclusion of the

25   adverse evidence at issue.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 10 of 57       10
     Ibt9thoc

1              The Court therefore grants the plaintiffs' first three

2    motions in limine.     There is, however, as I said beings an

3    important caveat.    Bed Bath has not proffered any specific

4    instance of terminations, poor job writeups or disciplinary

5    actions which it contends actually bear upon the issue at hand:

6    Whether an Assistant Store Manager's responsibilities make him

7    or her exempt under the FLSA or New York labor law.          That may

8    be telling.    There may be no such evidence whatsoever

9    concretely that is meaningfully probative of the issues in this

10   case.   But, con severe able, in an individual circumstance, the

11   communications attendant to an adverse employment action taken

12   against a plaintiff may significantly bear on the employee's

13   job responsibilities as an Assistant Store Manager an,

14   conceivably, they may do so in a way that other more quotidian

15   records do not.    I've already offered the possibility a that

16   the way in which a performance review is written upsets out in

17   one place the responsibilities and in another place the

18   evaluation of how the employee did.       There is ever I've

19   possibility that a redacted performance review that sets out

20   the responsibilities but does not include the negative

21   evaluation of the plaintiff may well be admissible.          Bed Bath

22   may well have an argument, in individual listed circumstances,

23   for admission under Rule 403 of evidence tending to reveal the

24   adverse employment action.      The Court's ruling today therefore

25   does not preclude Bed Bath from seeking leave of the Court, on


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 11 of 57   11
     Ibt9thoc

1    an incident or employee or document specific base, to offer

2    such evidence.    For avoidance of doubt, however, the Court

3    expects such an application to be made outside the presence of

4    the jury, in writing, and in advance of the testimony of the

5    employee in question, so that the Court can give such

6    application due care.     Bed Bath may not initiate questioning of

7    a witness about such an adverse employment action without

8    express leave of the Court.      This ruling, therefore, gives Bed

9    Bath the opportunity, in an individual situation, to argue that

10   the Rule 403 balance as to a particular add document or

11   particular adverse action favors its admission, but if Bed Bath

12   seeks is to do so, it must do so with adequate notice so as to

13   give the plaintiffs a chance to assess that alleger and

14   respond, and to give the Court a fair opportunity to reflect

15   and rule.

16             This ends the ruling on that motion.        I will just add

17   that later on one of the things I'm going to be asking you to

18   do is to revise your joint pretrial order to conform to the

19   significantly narrowed scope of the witnesses in the case

20   pursuant to my earlier order and I expect as part of that you

21   will conform the physical proof in the case, for example, the

22   exhibits, performance reviews, so as to be consistent with this

23   ruling.   And I would encourage the parties, as part of that, to

24   identify the redactions you intend in such documents so as to

25   allow Bed Bath to get the legitimate mileage it can out of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 12 of 57        12
     Ibt9thoc

1    documents in the employee's file without bringing to bear

2    needless adverse information.

3              Moving on.    The Court has already resolved plaintiffs'

4    fourth motion in limine, involving Bed Bath's many undisclosed

5    witnesses.    And I see that Bed Bath has adapted its proof

6    accordingly.    Later, when we turn to address the trial plan, I

7    will be eager to understand the extent to which the significant

8    reduction in the number of Bed Bath's trial witnesses reduces

9    the parties' estimates of the length of trial.

10             That completes my discussion of plaintiffs' motions.

11   The Court now the turns to Bed Bath's motions.

12             Bed Bath first asks the Court to exclude evidence of,

13   and any reference to, its size and financial condition.             It

14   argues that its size is irrelevant under Rules 401 and 402, and

15   likely to inflame and prejudice the jurors, so as under Rule

16   403 to substantially outweigh any limited probative value.

17   Plaintiffs counter that defendant's size and financial

18   condition are directly relevant to the motives of defendant's

19   executives in labeling plaintiffs as Assistant Store Managers

20   while assigning them to perform primarily nonexempt tasks to

21   save money.    Plaintiffs also argue that the impact of

22   defendant's public image and stock price are relevant to

23   defendant's corporate witnesses's credibility and bias.

24             The Court agrees with Bed Bath and grants its motion

25   in limine.    The overall sides, revenues, and profitability of a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 13 of 57    13
     Ibt9thoc

1    large corporation have no probative value whatsoever as to the

2    responsibilities of the particular subset of employees denoted

3    as assistant store managers.      Such information, if put before

4    the jury by plaintiffs, would serve the patently inappropriate

5    purposes of inviting the jury either to disfavor Bed Bath as a

6    large corporate behemoth, or to make the jury more comfortable

7    finding for the plaintiffs on the ground that any

8    redistribution here, any recovery here, would represent a

9    minuscule portion of Bed Bath's revenue.        The jury, however, is

10   not tasked with being the greater populist or being Robin Hood.

11   It is tasked with making a granular determination as to

12   particular employees' job duties, so as to determine whether an

13   FLSA or New York Labor Law exemption applies, and if it does

14   not, what the hours worked were of such employees.

15             To the extent that plaintiffs imagine that Bed Bath's

16   profitability or size bears on its motivations to misclassify

17   plaintiffs, that argument also is meritless.         Any business,

18   whether large or small, my may misclassify a worker, whether

19   inadvertently or with the deliberate goal of denying workers

20   their due in order to profit-maximize.        But one cannot infer

21   willfulness from corporate size.       Now if plaintiffs had adduced

22   let's say a memo from corporate headquarters directing that

23   Assistant Store Managers be misclassified that would be a

24   different issue.    Such a hypothetical would be strong evidence

25   of willfulness.    But that memo could exist in a small, medium


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 14 of 57         14
     Ibt9thoc

1    size or large employer.     Without more, corporate size simply

2    does not speak to willfulness.      Small, medium and large

3    businesses each sometimes obey the law and sometimes each break

4    it.   Size is no proxy for motive to break the law.

5              Under both Rule 401 and 403, the Court therefore

6    precludes any references to corporate size, stock price,

7    revenues, profitability, and the like.

8              And the ruling, of course, extends to counsel's

9    arguments, including opening statement.        I am quite concerned

10   that plaintiffs' counsel somehow imagined that this was

11   conceivably a proper area for commentary or examination.            To be

12   crystal clear:    There is to be no commentary by counsel,

13   including even hints about Bed Bath's size or profitability or

14   revenues etc., in jury addresses, whatsoever.         Just as defense

15   counsel are not to dirty up plaintiffs with irrelevant

16   workplace misconduct, plaintiffs' counsel are not to dirty up

17   defendant with irrelevant references to corporate size and

18   financial condition.

19             This ruling leaves plaintiffs fully at liberty to

20   develop their responsibilities as Assistant Store Managers.           It

21   may be that the size of a particular store and the number of

22   workers there is germane to that issue -- a worker who has

23   supervisory responsibilities may need to develop the scope of

24   the workforce that plaintiff supervised.        I do not know.      But

25   that is no charter to develop broader evidence of Bed Bath's


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 15 of 57     15
     Ibt9thoc

1    corporate size or payroll as a whole.

2              Bed Bath next and finally asks the Court to exclude

3    evidence of, and any reference to, other lawsuits involving it

4    as irrelevant under Rules 401 and 402; as excludable under Rule

5    403, on the ground that any probative value of such other

6    lawsuits is substantially outweighed by, among other factors,

7    the risk of unfair prejudice; as involving receipt of improper

8    character evidence under Rule 404; and as inadmissible hearsay

9    under Rules 801 and 802.      Plaintiffs have not filed an

10   opposition.

11             The Court grants Bed Bath's unopposed motion.         The

12   fact that other parties have filed suits that are pending

13   against Bed Bath is irrelevant to the merits of the suit filed

14   here by these particular plaintiffs.       Whether other workers in

15   other stores claim misclassification or whether workers in

16   other stores are quite satisfied with their classifications by

17   Bed Bath says nothing about whether the plaintiffs here were

18   wrongly denied overtime by a misclassification.         The fact that

19   two or more other pending lawsuits involving the same or

20   similar misclassification claims involving other plaintiffs in

21   perhaps other stores does not make the claims here more or less

22   likely meritorious.     Yet, references to such other unresolved

23   suits would likely be mistaken by the jury as signifying

24   likelihood of liability in such cases, unfairly prejudicing

25   defendant.    The Court accordingly precludes, under both Rules


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 16 of 57     16
     Ibt9thoc

1    401 and 403, any reference to other lawsuits.

2               That concludes the Court's rulings on the motions in

3    limine.

4               All right.   Having taken care of that material, let's

5    turn now to the joint pretrial order and I'll ask everyone to

6    please pull those out.

7               We're going to take a three-minute recess.        I left

8    mine upstairs.

9               Thank you.

10              (Recess)

11              The next issue I want to take up with you involves the

12   allocation of responsibilities as between the judge and jury.

13   I just want to make sure I understand where you're all going

14   here.    The jury will make the misclassification determination.

15   You all agree that the judge will make -- the Court will make,

16   if there is liability found, the ultimate damages

17   determination.

18              You appear to conclude that the jury will determine

19   the work hours that are worked by any employee.

20              Let's put for a moment aside willfulness and good

21   faith.    Let's just stop where we're at.      What do you envision

22   the verdict form then looking like with respect to the jury?

23              Put aside willfulness and good faith.       Just as to the

24   quantitative.    For a given plaintiff, let's suppose there's a

25   misclassification found, let's say for Ms. Miglis, plaintiff,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 17 of 57    17
     Ibt9thoc

1    what do you envision the jury finding as to Ms. Miglis that

2    would enable the Court's calculation of damages?

3              MS. LIU:   I would imagine at least there are points

4    specifically finding how much compensable work hours has been

5    performed that will lead to the hours and the specific duties

6    that she actually performed.

7              THE COURT:    Well let me see if I understand it.

8              Is your view a unitary one, which is to say if she was

9    nonexempt, then by definition all of her hours count towards

10   the overtime calculation; or is your view something more

11   nuanced, which is only her work doing nonexempt tasks counts?

12             I thought it was the former.

13             MS. LIU:   It's the former.     Maybe I misunderstood your

14   question.

15             So I see it as two steps.      First the jury is going to

16   determine what did she actually do.       That goes to whether she

17   was actually misclassified.      And then the hours kicks in, the

18   hours becomes matters, because if we decide the first question,

19   she was not misclassified, then the hours really doesn't

20   matter.

21             THE COURT:    Well then you lose the lawsuit.       There is

22   no liability.

23             But assuming that you have won, that's the premise of

24   this line of questioning.      For Ms. Miglis are you envisioning

25   that the jury would then be tasked with finding for each


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 18 of 57       18
     Ibt9thoc

1    calendar year in which she testified that she worked what her

2    aggregate overtime hours were?

3              Are you imagining a more fine-tuned analysis that

4    might be at the level of the day, week, or month?

5              I'm trying to understand -- I understand that I'm

6    ultimately to do the math here as to damages but that you

7    envision the jury making the fact finding as to number of

8    overtime hours.

9              I'm trying to get a more granular sense of what

10   question would be put to them.

11             MS. LIU:   I would say it's the first version where

12   they would make a more simplified aggregate finding as to how

13   many hours she testified worked --

14             THE COURT:    In a given year or over the course --

15             MS. LIU:   I would say --

16             THE COURT:    It probably has to be on a given year

17   because the salaries may be different each year, right?

18             MS. LIU:   Yes.   But that's going to go down to --

19   because she is going to testify on a weekly basis.          She's not

20   going to be able to testify or at least she's not going to add

21   the math up.    She's going to say this week I worked XYZ number

22   of hours, so they can go and find that.

23             THE COURT:    Let me backup.    In a lot of FLSA cases

24   usually involving small restaurants or nail salons or something

25   nobody keeps records of hours and so unavoidably we have to use


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 19 of 57   19
     Ibt9thoc

1    proxies like best memory to get there.

2              This is a different type of company.        Are there

3    records reflecting the hours of your client?

4              MS. LIU:   There are, I believe, log-in, log-out

5    computerized records.     But I believe it's not entirely accurate

6    because as assistant manager, the defendants are in the

7    position to correct me if I'm wrong, they were not really

8    required to accurately track it but they did have some kind of

9    computerized log-in log-out, sometimes they would put in, which

10   we intend to introduce as evidence that was produced by

11   defendants.    But I don't believe that the records are complete

12   for all the relevant years.

13             THE COURT:    Is it your view that the computerized

14   log-in and log-out records are a floor but that the employees

15   worked more, or is it your view that they are useful but on any

16   given day the employee might have worked more or less than

17   reflected in the computerized hours?

18             MS. LIU:   Would say it's a general reflection of the

19   floor of the hours because she could have worked a bit longer

20   after she logged out but that would reflect --

21             THE COURT:    But perhaps she just decided to talk about

22   the Super Bowl for two hours with a colleague during the

23   workday and do no work.

24             Why would you assume that the log-in log-out

25   necessarily captures -- why is it a floor as opposed to just


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 20 of 57   20
     Ibt9thoc

1    sort of a general premise?

2              MS. LIU:   I'm not making the determination.        I'm

3    simply offering it's more likely that the testimony will be

4    that I worked extra beyond the logged out hours, not watching

5    football but doing actual work.       But because she was classified

6    as a manager she was not really required to actually track

7    hours so that in itself reflect -- it's a baseline, I would

8    say.

9              THE COURT:    In any event, though, regardless of what

10   weight the jury attaches to that species of evidence, you're

11   envisioning now that the verdict form as to any individual

12   plaintiff, we'll stick with Ms. Miglis, would ask the jury, if

13   liability were found, to make a finding as to the overtime

14   hours per year?

15             MS. LIU:   Yes.

16             THE COURT:    Defense, on that limited issue, put aside

17   willfulness, good faith, just as to hours tabulation, assuming

18   that you lose on liability, what do you envision the jury being

19   asked that will facilitate my damages calculation?

20             MR. KEITH:    Yes, your Honor.

21             So we think that the evidence will show that there is

22   variation in volume of hours worked that is tied to

23   seasonality, things like back to school, winter holidays and

24   the like.   So we think that a reporting on the verdict form of

25   aggregate hours in a year is not going to be sufficiently


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 21 of 57      21
     Ibt9thoc

1    granular to conform to what we believe the evidence will show.

2              THE COURT:    Why is that?    In other words -- just move

3    the mic a little closer.

4              In other words, while I understand that a jury in

5    working through the hours might have to say during December we

6    assume greater overtime than during August but that doesn't

7    require the jury to -- there is no reason to require the jury

8    to show it's work and to give a separate finding per month or

9    per holiday season.     That would simply matter if your advocacy

10   and your tote board or your summary witness or however you're

11   going to explain it to the jury as to why over all the course

12   of the year giving bigger estimates for December and smaller

13   for August you come up with X.

14             I'm trying to figure out why the verdict form, for

15   example, would need to fine tune it quite that much.

16             MR. KEITH:    So the reason I think, your Honor, for

17   fine tuning is, if we are at the stage of the case where the

18   jury has found liability as to one or more of the individuals,

19   candidly we want them thinking critically about what the

20   evidence has shown and what's been presented to them.          And I

21   think there's a concern that if it's just an aggregate, give a

22   number of hours on average for the entire year, that that takes

23   away that prompt to think critically; whereas, if you have to

24   lock at the verdict form and go month by month, it may have

25   been a few weeks by that point from the time testimony went in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 22 of 57    22
     Ibt9thoc

1    about the seasonality and number of hours in January versus

2    March and the like, and then having the jurors go through the

3    mental exercise, which I don't think is going to be a

4    significant burden.     It's simply saying:     OK.   I heard

5    testimony that December is a busy month.        I'm going to

6    attribute this many hours to December.        I've heard testimony

7    that things are slow in May.      I'm going to attribute fewer

8    hours to May, rather than simply trying to lump it all.

9              THE COURT:    I can clearly sort this out later on but

10   either way both of you are envisioning either at a more

11   generalized or more specific level that there will be an entry

12   per plaintiff, either per year or on a more fine-tuned level,

13   with the number of hours.

14             Is there anything else you envision the jury needing

15   to report on the verdict form to facilitate the Court's entry

16   of damages?

17             Do we need to have the jury find the rate of pay or is

18   that something that will be sufficiently undisputed in the

19   evidence that you'll both be fine with my plugging in that

20   number for math purposes?

21             MR. KEITH:    I think the annual compensation is not

22   going to be disputed.     I think that's something the parties can

23   stipulate to.

24             I think the issue of the math and the calculations are

25   all issues that you, as the judge, will decide and what


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 23 of 57      23
     Ibt9thoc

1    methodology is used to do the arithmetic.        I don't think the

2    jury needs to report anything more than hours.

3              THE COURT:    So do you both agree that the only data

4    point we need the jury for, assuming liability for any

5    plaintiff, is hours.

6              MS. LIU:   Yes.

7              THE COURT:    May I just ask you, defense counsel, just,

8    although there is no need for me to address it now, I'm

9    intrigued.   What's your view about this log-in log-out

10   document?

11             MR. KEITH:    I believe the document that plaintiffs are

12   referring to is an electronic schedule that's generated through

13   a piece of scheduling software that the company used at least

14   for some period of time at issue in this case.         The Assistant

15   Store Managers, as exempt employees, do not log-in and log-out.

16   They don't punch a time clock.      They don't write down when they

17   come in and when they leave.

18             What is in the record and what was produced during

19   discovery is a computer-generated schedule that says for

20   Ms. Miglis, for example, on Monday you're going to be scheduled

21   to work an opening shift so that means you come in at 7 a.m.

22   and that means you leave at 2 p.m., for example.         These are

23   just hypotheticals I'm making up for illustrative purposes.

24             The schedule is simply an expectation and there will

25   be times when someone will work to the schedule, will work


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 24 of 57     24
     Ibt9thoc

1    fewer hours and there could be times when someone would work --

2              THE COURT:    What you're telling me is there's

3    actually -- contrary to the impression I had a moment ago,

4    there's not any action that an employee takes on any given day

5    to create the inputting of data as to that person's hours?

6              MR. KEITH:    That's correct.

7              THE COURT:    So all we have here is an expectation, and

8    there will be testimony in whatever direction I get it, as to

9    whether it's fair to infer that people stuck to the schedule or

10   were early or late as to the start or end date -- end time or,

11   for that matter, taking breaks in between that are

12   non-compensable.

13             MR. KEITH:    Yes, your Honor.

14             THE COURT:    Plaintiff, I hadn't understood that.        Are

15   you contending that there is some action that an employee takes

16   to log-in or log-out?      You referred to it as log-in log-out.

17             MS. LIU:   I apologize to this Court if I

18   mischaracterized the evidence.

19             What I meant is not that she was logging at 5:05 and

20   then that will generate the time.       The time was already in the

21   computer.   But she will see the computer, the employee has --

22   the manager has their own access to the computer.

23             THE COURT:    Sorry.   But is anything being entered each

24   day by anybody as to a particular employee?

25             MS. LIU:   No.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 25 of 57   25
     Ibt9thoc

1              THE COURT:    So we have a schedule and it's for the

2    fact finder to figure out how faithful actions in the real

3    world were to the scheduled expectation.        Is that about right?

4              MR. KEITH:    Yes, your Honor.

5              MS. LIU:   Yes, your Honor.

6              THE COURT:    So what remains to be seen is how we

7    design a verdict form, but I think it's helpful that we've

8    agreed that the findings for any individual employee then are

9    liability and then as to damages at an hour as well.

10             We then get to the issue of willfulness and good

11   faith.   As I understand it, you all agree that the jury

12   resolves the issue of willfulness under both statutes and good

13   faith under the New York Labor Law but the judge resolves the

14   issue of good faith under the Fair Labor Standards Act.

15             To begin with, that seemed to be clear from your joint

16   pretrial order.    Is that correct?

17             MS. LIU:   That is the plaintiffs' position.

18             MR. KEITH:    Yes, your Honor.

19             THE COURT:    Again, for another day we can resolve this

20   but I'm trying to figure out how this all works.

21             I take it the judge's good faith determination of the

22   FLSA is based on the same pool of evidence or data that the

23   jury will be making its determination.        It's not that you

24   envision some posttrial supplementation of evidence that would

25   enable me to make a good faith determination under the FLSA.        I


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 26 of 57       26
     Ibt9thoc

1    am to rely on the same evidence given to the jury.

2               Is that correct?

3               MS. LIU:   Yes, your Honor.

4               MR. KEITH:   That's correct, your Honor.

5               THE COURT:   And somebody help me what difference it

6    makes.    I realize I may need to make a formal entry as to this

7    point.    But in the real world is there, assuming that the

8    defense has -- that the plaintiff has prevailed across the

9    board, let us say, and found for the plaintiff on any of these

10   inquiries.    Does the plaintiff get anymore money by my making

11   the parallel lack of good faith, if that's the right way to put

12   it, finding under the FLSA or is the recovery the same as long

13   as the plaintiff so prevails under the New York labor law?

14              I'm trying to figure in the real word what difference

15   this makes.

16              MS. LIU:   New York labor law has longer years.          It has

17   six years.    It covers the three years under FLSA.       So that

18   covers the backpay basically.

19              But what ties to the good faith is also the liquidated

20   damage.    So that will give us the double.

21              THE COURT:   Right.   But I think there's case law that

22   has recently been sharpened -- I've certainly written on it --

23   involving the unavailability of overlapping liquidated damages

24   under the two statutes.

25              MS. LIU:   Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 27 of 57     27
     Ibt9thoc

1              THE COURT:    What I'm trying to figure out is, assuming

2    you prevail under the New York Labor Law that has the longer

3    statute of limitations, in practice what difference does it

4    make how the Court would find as to the Fair Labor Standards

5    Act good faith as long as I'm not disturbing the jury's finding

6    on the New York labor law equivalent?

7              MS. LIU:   I would say the stacking, the case you are

8    talking about, is about how both the liquidated damage under

9    the FLSA and the -- so it will be triple.        But what we're

10   saying if we only talk about good faith, so we only win

11   liquidated damage under New York Labor Law.        So that's double

12   under New York Labor Law with six years.        So in practical

13   matter whatever comes out of FLSA doesn't really change.

14             THE COURT:    That's where I was going.      In other words,

15   if one starts with the premise that you don't get to have

16   overlapping liquidated damages but one bite only at that apple,

17   if you had maxed out on your New York Labor Law recovery, the

18   FLSA adds nothing incremental.

19             MS. LIU:   Yes.

20             THE COURT:    Defense, while I'll know you resist the

21   factual assumptions under which the hypo was built, giving

22   yourself over to them for a moment, do you agree with that?

23             MR. KEITH:    I think, your Honor, the only instance in

24   which it might make a difference, and I think we'd have to look

25   at the eight individuals to see if any of these time periods


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 28 of 57      28
     Ibt9thoc

1    come into play, is prior to, I believe it was April 2011, the

2    liquidated damages rate under the New York Labor Law was

3    25 percent.    And then post-amendment to the statute there is a

4    liquidated damages provision that's coextensive.         So if there's

5    any window in there --

6               THE COURT:   I see.   That's where it may matter.

7               But, in any event, that's an entry that I would be

8    making based on the same pool of evidence.        Thank you.    That's

9    helpful.    I was trying to figure out why anything turned on it

10   and now I understand why it might.

11              The jury's verdict form will presumably include

12   willfulness and good faith determinations to the extent

13   liability has been found.

14              I assume but don't know that the willfulness or good

15   faith determination would be unitary at least per employee,

16   i.e., it wouldn't depend on the time period.         Perhaps there's

17   some employee where the nature of the responsibilities changes

18   enough over time that the willfulness or good faith analysis is

19   different, but I'm going to assume, unless I'm told otherwise,

20   that for each employee it's a singular determination.

21              Any reason to think differently about that?

22              MR. KEITH:   Not at this point, your Honor.

23              THE COURT:   Plaintiff.

24              MS. LIU:   No, your Honor.

25              THE COURT:   I suppose closer to the trial we'll need


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 29 of 57    29
     Ibt9thoc

1    to figure out whether there's any basis for a willfulness or

2    good faith determination that is employee-specific as opposed

3    to across the board.

4              In other words, the other way to think about the task

5    given to the jury is for -- to the extent you have found Bed

6    Bath and Beyond liable for misclassification, was that

7    misclassification willful?       Was it made other than in good

8    faith?

9              However, the question is put -- there's a question of

10   whether there's a need to make them answer that question per

11   employee or whether it's an all-in, same determination for

12   everybody.

13             Is there any reason to think that that is an employee

14   or plaintiff-specific issue in this case?

15             MR. KEITH:    I don't believe so, your Honor.       I think,

16   though, to your point about the jury verdict form, I don't

17   think that there's any reason not to the include the question

18   of willfulness and good faith on each individual.

19             THE COURT:    Will the evidence as to willfulness and

20   good faith differ by individual?

21             In other words, how many -- we've got, what, eight

22   employees?

23             MR. KEITH:    Eight.

24             THE COURT:    How many stores do they span?

25             MR. KEITH:    It spans approximately a dozen to fifteen


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 30 of 57   30
     Ibt9thoc

1    stores.    People move around from time to time.

2               THE COURT:   Is it going to be your view at trial that

3    there are differences in the responsibilities materially among

4    these eight employees?

5               MR. KEITH:   I think that the evidence will show that

6    as to individuals that worked in larger stores, for example,

7    that the case for the exempt status, in our view, is very

8    clear.    And to the extent the jury disagreed on an individual

9    who worked in, say, the large store in Chelsea or Tribeca where

10   we think the evidence would be overwhelming that the individual

11   meets the exemption, I think arguably there's a stronger case

12   for a good faith basis in a hypothetical example if someone is

13   in a store where she or he has 35 direct reports versus someone

14   who is in a store where they have five or six direct reports, I

15   think that's the case to be made there.

16              So we would propose that it be done --

17              THE COURT:   So, in other words, you believe there will

18   be a basis to differentiate as to liability as to individual

19   plaintiffs even though they had the same formal title?

20              MR. KEITH:   Correct.

21              THE COURT:   And, therefore, it follows that if the

22   jury disagrees with you on liability they may still find other

23   than willfulness or good faith in the closer cases?

24              MR. KEITH:   Yes, your Honor.

25              THE COURT:   And were the determinations, in fact, made


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 31 of 57   31
     Ibt9thoc

1    at a store level or did Bed Bath as a corporate matter

2    automatically classify anyone who held this title as exempt.

3              MR. KEITH:    For the time periods at issue in the case

4    all the eight plaintiffs were classified as exempt as were all

5    other Assistant Store Managers in the State of New York.

6              THE COURT:    Were those decisions made at the store

7    level or was that at a broader policy level?

8              MR. KEITH:    That would have been a corporate level.

9              THE COURT:    So if that's the case, pushing back on

10   your theory, if the decision is not made with regard to the

11   facts and circumstances of any employee's employment, even if

12   its accuracy or not might depend on the individual employee, if

13   it's being done as a macro corporate level without regard to

14   the 35 direct reports or five, how can it be that the

15   willfulness or good faith decision differs by employee?

16             MR. KEITH:    I think the way that the jury could find

17   that it differs is one of the other things the evidence will

18   show is that people move in and out of a position; may move

19   from a lower level nonexempt department manager position into

20   an Assistant Store Manager role.       And to the extent there's

21   evidence that someone is moved from a nonexempt role to an

22   exempt role based on things like store size and number of

23   reports and people that they supervise, that that decision,

24   even though the actual classification decision is such, is done

25   at the corporate level.     Assistant Store Managers are salaried


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 32 of 57   32
     Ibt9thoc

1    exempt positions.    To move someone into that role based on the

2    circumstances of the store and the need for managers and

3    supervision, that individual decision to move someone from

4    nonexempt to exempt is done with a good faith basis that

5    they're going to be able to meet the test for the exemption.

6              THE COURT:    But is that decision made at the level of

7    the individual employee or it's -- you know, regardless of

8    whether you were hired into the role of Assistant Store Manager

9    or promoted internally to get to that point, I think you're

10   saying to me that anyone who holds that title is automatically

11   treated as exempt.

12             MR. KEITH:    That is correct, your Honor.

13             THE COURT:    If that's the case -- we don't need to

14   decide this now, but I have some skepticism about the idea of

15   why I need to task the jury with making these findings separate

16   for each employee if ultimately the corporate decision maker

17   was -- and I don't mean this in a negative way -- blind to the

18   individual's facts and circumstances when an across-the-board

19   determination was made.

20             I don't know who this benefits or harms by making it

21   at a global level.     But as a matter of the way the evidence

22   will present as to what was before the decision maker, it

23   sounds like it's global assumptions as to responsibilities not

24   specific facts as to any individual.

25             MR. KEITH:    Understood.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 33 of 57         33
     Ibt9thoc

1              THE COURT:    Count me skeptical then of the need to

2    attach all these extra questions per employee.         We'll talk

3    about it as we get closer to trial.       But something to think

4    about.

5              Plaintiff, any further thoughts on that.

6              MS. LIU:   No.    But I agree this Court's position.        I

7    believe it's very, very difficult, even I do see some argument

8    on both sides, to ask a jury to assess individually.          Even if

9    you look at plaintiff Miglis, she moved -- I don't know -- four

10   to five stores during the relevant years.        It's very, very

11   difficult for them to have this mental exercise and to

12   determine for each period whether there was a willful

13   violation.

14             THE COURT:    But it really just depends whether

15   somebody is making a determination for each period.          If Bed

16   Bath actually was stepping back and saying as to Eleni Miglis

17   we need to now freshly assess whether she's exempt or not, the

18   jury would simply be tracking the decision-making process of

19   Bed Bath at each stage.

20             But if it's the case, as defense counsel concedes,

21   that the exemption follows from the title, not because it's

22   hard for the jury, but because it just tracks the way the

23   corporate decision making was made, it sounds like it's a

24   on/off switch as a one-inquiry-for-all-people decision.

25             MS. LIU:   Yes.    I can see that point as well because


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 34 of 57    34
     Ibt9thoc

1    they are not making conscious decisions and tailored to each

2    store as to their circumstances.

3              THE COURT:    Right.

4              MS. LIU:   So can't ask them to do the jury.

5              THE COURT:    Right.

6              Look, I'm not saying the same decision applies for

7    each employee as to liability because they may have -- even

8    though they've got a kind of one-size-fits-all approach here,

9    or anyone who owns the title, has the title, is treated as

10   exempt, that doesn't mean they didn't get it right in some

11   circumstances and wrong in others, depending on what the facts

12   actually show as to the particular worker in question.

13             All right.    Let's now turn to the big question here

14   which is the length of the trial.

15             Earlier both of you projected the astonishing length

16   of an 18-day trial which was mind blowing to me that any jury

17   would be able to, if we're talking about the jury's aptitudes

18   and comfort level, sit through this for 18 days.

19             That said, at the time that an 18-day trial was

20   projected, the plaintiff was proposing to call seven plaintiffs

21   and potentially two Bed Bath witnesses.        And the defense was

22   intending to call 41 witnesses.       I didn't check whether the two

23   plaintiff witnesses are among the 41.        I think they are, but

24   I'm not sure.    But let's assume that they're not.       We would

25   have been at a total of 50 witnesses.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 35 of 57     35
     Ibt9thoc

1              My order from some months ago limited the defense to

2    calling 10 of the 30 witnesses whom it had failed to give prior

3    notice of and then empowered the plaintiff to take depositions

4    of those ten and the plaintiff wound up choosing to take

5    depositions of three of the ten that were identified.

6              The bottomline is the defense, rather than calling 41

7    witnesses, is now proposing to call 21, which is still

8    formidable but makes a certain amount of sense if its the case

9    that you have able people spanning a double digit number of

10   stores.

11             In any event, the defense witness list has been lopped

12   in half and my motion in limine rulings should also have taken

13   out of the case any attempt, in particular, to litigate

14   workplace bad behavior or disciplinary actions and whatnot by

15   plaintiffs which should further truncate the examination.           The

16   focus here really needs to be tightly around the employees' job

17   responsibilities as well as issues of willfulness and good

18   faith.

19             So with that it's my hope that what was once an

20   unmanageable 18-trial-day trial is probably, you know, more

21   like six to eight days or something like that.         I just can't

22   imagine after a point that we're going to have the same

23   repetitive testimony.     I assume you'll find ways of

24   shortcutting as, once the jury becomes aware of the general

25   nature of a Bed Bath store and the general nature of the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 36 of 57    36
     Ibt9thoc

1    responsibilities, I would like to think that successor

2    plaintiffs and, in particular, successive defense witnesses

3    will find a way to be more efficient.

4              Plaintiff, is that realistic?

5              MS. LIU:   The pure number of witnesses is very

6    intimidating.    I believe six to eight days is a little tight.

7    I propose maybe twelve days, if possible.

8              THE COURT:    Just tell me what's going to take twelve

9    days here.

10             In other words, each of -- the plaintiffs will tell

11   their story about what they do.       I'd be surprised if the direct

12   of a plaintiff is more than an hour.       I mean, right?     The jury

13   is going to go nuts and the same even more so with the defense.

14   But if you're -- if they can't explain what their

15   responsibilities are in an hour, I think the jury -- you're

16   going to lose the jury.

17             MS. LIU:   I agree.

18             THE COURT:    I'm not holding you to it, at least for

19   now I'm not giving anyone a chess clock, but I am trying to

20   have an intelligent conversation about how a jury is going to

21   take in this repetitive set of narratives.

22             MS. LIU:   I understand that.

23             I think my consideration is more giving a little

24   buffer instead of having it six or eight days and I'd rather

25   have a little wiggle room so if anything happens.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 37 of 57         37
     Ibt9thoc

1              THE COURT:    We're not asking about wiggle room.         I'm

2    trying to get an estimate of in the real world what this is

3    going to take, not what I forecast to the jury during jury

4    selection, but I'm trying to get a real honest sense of how

5    long the trial is going to be.

6              MS. LIU:   I would say eight to ten days.

7              THE COURT:    Defense.

8              MR. KEITH:    I think the six to eight day range for

9    testimony and proof is something that is probably achievable

10   once we have a chance to go back and study how the motions in

11   limine are going to fully impact the exhibit list.          I continue

12   to believe that we're probably going to need three days for

13   jury selection, jury charge, opening.

14             THE COURT:    Jury selection in a civil case is very

15   fast.   In a case like this it is unlikely to stoke a lot of the

16   things that tend to inflame juries.       It will be a little longer

17   than in some cases because the promise of a three-day trial

18   tends to get people pretty comfortable before claiming

19   hardship.    But a two-week trial, which is the length of the

20   jury service, is not something that's likely to generate many

21   hardships.

22             Ordinarily, in a civil case I'll have eight jurors so

23   that we have room for a couple to drop.        This is a little

24   longer.   We'd probably have nine.      But the actual exercise in

25   jury selection should be done in a couple hours.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 38 of 57   38
     Ibt9thoc

1              MR. KEITH:    I tend to agree with plaintiff's counsel.

2    I think we'll probably be more in the ten to eleven day range

3    but certainly anything we can do to speed that along we want to

4    do.

5              THE COURT:    I'm going to assume for argument's sake

6    that, partly depending on whether I sit on Fridays, we should

7    be able to get this done in two weeks.        That would be ten days.

8              Let me ask you, plaintiff, you've got eight witnesses.

9    Each of them needs to tell their story, but I'd like to think

10   that as an accomplished advocate you can find a way once we get

11   to numbers three, four, five, six, seven, eight that you are

12   briskly moving through this and not requiring the same

13   explanations of recurrent processes or tasks to be done.

14             MS. LIU:   Yes.   That's my goal, your Honor.

15             THE COURT:    Defense.

16             MR. KEITH:    We would endeavor to do the same, yes.

17             THE COURT:    I'd like to think so.

18             An important job for me in a jury trial is being

19   mindful of the jury's time, and I'm very attentive to when they

20   are just enraged by lawyers indulging themselves and wasting

21   their time.    So I would urge each of you to figure out ways to

22   be as crisp as you can doing this.

23             I'm going to assume that I need to set aside ten trial

24   days here but I'm very much hopeful that includes all in, the

25   jury addresses, and deliberations.       But it's my hope that we


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 39 of 57     39
     Ibt9thoc

1    can get this done substantially faster than all that.          All

2    right.

3              Let's go to the exhibit lists.       I recognize that these

4    are likely to change given the pretrial rulings.         But I want to

5    start with you, plaintiff.

6              Do you have your exhibit list in front of you?

7              MS. LIU:   Yes, your Honor.

8              THE COURT:    And before trial -- look I'm going to

9    direct in a couple of weeks that we get a revised joint

10   pretrial order which I expect will make excisions from

11   witnesses and from exhibits based on the motions in limine and

12   so forth but I will need, once we have that, a pair of binders

13   from each of you with respect to the exhibits you intend to

14   offer so that I can, at our final conference, be making rulings

15   that are with the exhibits in hand.

16             Let me understand from you, plaintiff, on your exhibit

17   list -- does everyone have it handy?

18             MS. LIU:   Yes.

19             THE COURT:    So your first eight exhibits are the work

20   schedules -- rather, the first one is defendant's answers.           Put

21   that aside.    Plaintiffs' 2 through 9 are the work schedules for

22   the eight witnesses and you indicate that there is no objection

23   to authenticity but evidently the defense objects to the

24   receipt of the work schedule.

25             Mr. Keith can that really be so?       What's the basis for


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 40 of 57   40
     Ibt9thoc

1    objecting to the work schedule?

2              MR. KEITH:    The basis to the objection to the work

3    schedule is to the extent plaintiffs intend to introduce the

4    work schedules as evidence of the hours that were worked or the

5    minimum hours that they say were worked, we would --

6              THE COURT:    You're just objecting to an argument that

7    they would make about how much it proves.        But focus on

8    admissibility.    What's the coherent argument as to why the work

9    schedule doesn't get received even though you're at liberty to

10   cross-examine as to the extent as to which it was faithfully

11   adhered to?    How is that an issue of admissibility?

12             MR. KEITH:    I think -- I agree with that, your Honor.

13   I've think that as to admissibility, as business records of the

14   company, that those would be admissible.

15             THE COURT:    Hard to imagine anything more admissible

16   in a case like this than the schedule that the employee was

17   given, whether or not they rolled in late or worked late.

18             MR. KEITH:    Understood.

19             THE COURT:    Can I assume, please, that when I get the

20   revised joint pretrial order with the exhibits please be more

21   discerning then about what you're objecting to because my head

22   blew off when I saw that you're objecting to the plaintiff's

23   work schedule in an FLSA overtime case.

24             MR. KEITH:    We will, your Honor.

25             THE COURT:    Now, turning to the second page, the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 41 of 57      41
     Ibt9thoc

1    plaintiff had the idea of offering a bunch of declarations for

2    impeachment purposes of what looked to be twelve people.            What

3    is this?    Just explain to me what these exhibits are.

4               MS. LIU:   So those exhibits are declarations defense

5    has submitted in support of our position to the collective

6    action.    So that declarations includes their statements about

7    the policies, the structures, the stores, and some of their

8    interactions with specific plaintiffs.        So we intend to

9    introduce them only for the purpose of impeachment.

10              THE COURT:   Impeaching who?

11              MS. LIU:   That those witnesses that were on the list

12   of defense witnesses.

13              THE COURT:   I see.   So, in other words, if those

14   witnesses testify.

15              MS. LIU:   Yes.

16              THE COURT:   You would try -- and they don't admit the

17   prior statement.

18              MS. LIU:   Yes.

19              THE COURT:   You would try to introduce those things.

20              MS. LIU:   Yes, your Honor.

21              THE COURT:   I think as to impeachment matters -- look,

22   I appreciate the notice.      That's sufficiently contingent on the

23   way the trial plays out.      There is no value in a pretrial

24   ruling.    OK.   I understand it.

25              But, in other words, the idea is you would be offering


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 42 of 57   42
     Ibt9thoc

1    that only as impeachment if you couldn't otherwise score the

2    point that's embedded in these documents.

3              MS. LIU:    Yes, your Honor.

4              THE COURT:    All right.    Defense, as to your exhibit

5    list, a lot of -- there are a lot of performance reviews that

6    are listed here.     There are also disciplinary notices.

7              Now you've heard my ruling that says none of the

8    denigrating information is in unless there's really no other

9    way to get at the job performance.       But having worked in the

10   private sector before, I remember that performance reviews

11   often start off with the name and dates and then the job

12   responsibilities, and then there's often another section or

13   zone where the judgmental stuff is described, and my point in

14   excluding evidence was really dealing with the judgmental

15   point.   Whether or not somebody was a good or a bad employee or

16   whether or not they were a scoundrel in their personal life is

17   really irrelevant to the FLSA question but the job

18   responsibilities matter.

19             How much does the motion in limine ruling affect the

20   documents you would be proposing to offer?        Do all of these

21   performance reviews, for example, contain in some segregable

22   place a description of the job responsibilities?

23             MR. KEITH:    There are really two categories of

24   performance reviews.     I apologize.    We probably could have made

25   this more clear on our witness list.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 43 of 57   43
     Ibt9thoc

1              Starting with the first category which are those

2    performance reviews of the individual eight plaintiffs

3    themselves, which are directly impacted by our motion in

4    limine, those will either have to be redacted or there may be

5    some which come off the list entirely in conformance --

6              THE COURT:    But your expectation is that for a lot of

7    these performance reviews there's some part of the performance

8    review that just gets to describing the duties that can survive

9    a redaction?

10             MR. KEITH:    There is but there's additional

11   categories.    Many of these documents, the ones that say

12   Associate Performance Review, the associate is the title given

13   to hourly employees, cashiers, people that are on the floor

14   helping customers and the like.

15             THE COURT:    People who have supervised by the

16   plaintiffs?

17             MR. KEITH:    Exactly.   So when Ms. Miglis, for example,

18   fills out a performance review for someone that we contend

19   worked under her and says this person is doing a good job, this

20   person is not doing a good job, or on the issue of discipline,

21   which directly bears on a plaintiff's exempt status, when one

22   of the eight plaintiffs here is issuing discipline, is

23   terminating someone, is suspending someone, those performance

24   reviews of people that are not parties to this case, these

25   are --


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 44 of 57   44
     Ibt9thoc

1              THE COURT:    I see.   That actually shows Ms. Miglis

2    doing her job.

3              MR. KEITH:    Yes, your Honor.

4              THE COURT:    So that doesn't implicate the issues that

5    I was concerned about.     There might be an individual one where

6    there's something poisonous about the subordinate, but that's

7    not the point of anybody's motion, and I assume you'll be

8    sensitive to not trashing some nonparties reputation.

9              Subject to that off-chance, there doesn't seem to be

10   any dispute that the performance review done by one of these

11   plaintiffs of an underling is properly in because it reveals

12   part of the nature of the job.

13             MR. KEITH:    That's right, your Honor.

14             One of the reasons for the generic titles in here, and

15   we've done the same thing in our summary judgment conditional

16   certification papers is tried to refer to the associates in

17   general terms or redact their names exactly for those concerns

18   that we don't want to unduly tarnish the reputation

19   of nonparties.

20             THE COURT:    That's helpful.

21             So the associate reviews are of other people?

22             MR. KEITH:    Yes, your Honor.

23             THE COURT:    But the performance reviews, for example,

24   D-1 through 4 of Ms. Miglis, you will now be taking a look at

25   the reviews of Ms. Miglis and redacting it to be consistent


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 45 of 57    45
     Ibt9thoc

1    with the motion in limine.

2              MR. KEITH:    Yes, your Honor.

3              THE COURT:    I noted that none of these were objected

4    to by the plaintiff.     There are two stars here.

5    Notwithstanding the motion in limine, and I think I now

6    understand, that it's because there is some irreducible portion

7    of these performance reviews that is not judgmental of the

8    plaintiff but is descriptive of the plaintiff's duties.

9              MR. KEITH:    That's our position, your Honor.

10             THE COURT:    And plaintiff's counsel, Ms. Liu, is that

11   why you didn't object?

12             MS. LIU:   Yes.   Another reason is we did file a

13   separate motion that's part of our -- yes, your Honor.

14             THE COURT:    Well, no, no, no.     You've indicated you

15   don't have any objection to the admissibility.

16             MS. LIU:   Yes.

17             THE COURT:    I'm trying to get underneath why.

18             I've think what you're saying, help me out, is that

19   you acknowledge that even in the performance reviews of a

20   plaintiff there is some portion of it that is fair game and

21   that describes the job even if there's a portion that is

22   subject to your motion in limine which gets at, you know,

23   negative stuff.

24             MS. LIU:   Yes, your Honor.

25             THE COURT:    Continuing on.    D-21, there is the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 46 of 57      46
     Ibt9thoc

1    termination of Ms. Miglis.      Defense, that is objected to.

2    Again, unless there's something unique about her termination

3    that uniquely reveals her duties, I'd like to think that

4    that -- we can get rid of the word "termination" and make sure

5    the jury knows the end date of her employment.         I expect you'll

6    be flyspecking a document like that consistent with the motion

7    in limine.

8              MR. KEITH:    We will, your Honor.

9              THE COURT:    And there are one or two other single

10   asterisks here reflecting separations or things like that, but

11   I expect that defense counsel you will flyspeck those.

12             MR. KEITH:    Yes.

13             THE COURT:    It looks like a fairly low-exhibit case,

14   given the scale of the case of a two-week trial.         It does not

15   appear that there are going to be a lot of exhibits in the case

16   all in.   There are a lot of performance reviews of either the

17   plaintiffs or of their underlings by the plaintiffs.          There

18   will be wage statements and the like.

19             MR. KEITH:    That's right, your Honor.

20             THE COURT:    All right.    The next issue involves a

21   trial date.

22             MS. LIU:   Your Honor, if I may, just one thing about

23   Exhibit D-49.    It's plaintiff's resume.

24             THE COURT:    Yes.

25             MS. LIU:   We objected for very similar reasons we


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 47 of 57   47
     Ibt9thoc

1    stated in our motion in limine.       It's a resume.    Everyone puffs

2    up their resume.     They make statements that's higher than what

3    they actually did.     And we believe it's not a true reflection

4    of the responsibility.

5              THE COURT:    Wait.   You're saying your client lied on

6    his resume?

7              MS. LIU:   I would say dressed up.

8              THE COURT:    I'm sorry.    This is a separate issue here.

9    I had been under the impression that -- the motions in limine

10   dealt with other issues.

11             MS. LIU:   Yes.

12             THE COURT:    The motions in limine dealt with

13   employment deficiencies of the sorts I imagined and I didn't

14   treat those as impeachment issues but rather as irrelevant,

15   negative information about a person and found those easily

16   excluded.

17             Lying on a resume raises a simply different legal

18   question which is whether or not a lie to the employer affects

19   trial credibility.     That's just not been briefed.      I'm not

20   going to rule on it now.

21             MS. LIU:   Yes, your Honor.

22             THE COURT:    I appreciate that's why -- you're

23   objecting because you don't want the puffed-up stuff -- what is

24   it that Mr. Caraballo puffed up?

25             MS. LIU:   Glorified what he actually did.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 48 of 57       48
     Ibt9thoc

1               THE COURT:   At Bed Bath?

2               MS. LIU:   Yes.

3               THE COURT:   Wait a minute.    You're trying to

4    exclude -- you're not saying he lied about his military service

5    or his college degree?

6               MS. LIU:   No.

7               THE COURT:   You're saying he held himself out at Bed

8    Bath to have a more glorified job than you now contend he did.

9               MS. LIU:   I'd say some of his descriptions are more

10   puffery.

11              THE COURT:   I'm going to tell you right now if he's

12   describing his job at Bed Bath, that comes in.         You're at

13   liberty to explain to the jury that he was puffing.          But if you

14   had told me he said he was a major general in the Army and

15   actually he was a private, I would have considered whether that

16   was fair ground for impeachment given the nature of the claim

17   here.

18              But if you're saying that he described himself as

19   having more supervisory-ish or exempt responsibilities at Bed

20   Bath, it's hard to imagine a more relevant statement.

21              You're at liberty to say that he was puffing and that

22   everyone puffs on their resume.       Good luck with that.     You're

23   at liberty to do that.

24              But the only reason that is prejudicial is that it's

25   fairly, not unfairly prejudicial under Rule 403.         If your


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 49 of 57      49
     Ibt9thoc

1    client appears to have described his job in terms that might

2    make the exemption fit better, that's for a jury to decide

3    whether to credit him now or then.       It's not for me to exclude

4    the bad stuff.

5              MS. LIU:   Yes, your Honor.

6              THE COURT:    I mean really.    OK.

7              Your objection is noted.      I'm telling you right now

8    unless there's something more to this, it's overruled.

9              MS. LIU:   Thank you, your Honor.

10             THE COURT:    But in any event -- all right.       Look.

11   Let's talk about a trial date.      I need to set aside

12   approximately two weeks.      I have in April a possible, but not

13   certain, criminal trial that begins on April 1.         But we do not

14   know if it is, in fact, going to go.       I am inclined to schedule

15   this trial in mid-April on the assumption that that case which

16   is essentially a holding date for spillover defendants who are

17   ostensibly going, if they are, in January, that it won't go, or

18   it won't go very long to the extent there's a hangover

19   defendant.   So I'm inclined to schedule this trial something on

20   the order of April 22 or so.      I can give you the entirety of

21   that week and I can give you the first three days of the week

22   after.   I think I'm out the next few days.        We can then

23   continue into the next week if need be.         It's possible we can

24   even start this the week before if the criminal trial doesn't

25   go.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 50 of 57   50
     Ibt9thoc

1               Any reason not to schedule this somewhere either

2    April 15 or April 22, somewhere in that April timeframe?

3               MR. KEITH:   Cards on the table, purely candidly, I

4    have nonrefundable plane tickets the start of April, so the 22

5    would --

6               THE COURT:   Would be what?

7               MR. KEITH:   April 22, it would not be a problem at all

8    for me.

9               THE COURT:   When and where are you going?

10              MR. KEITH:   I'm taking my wife to Hawaii for an

11   anniversary trip.

12              THE COURT:   When are you due back?

13              MR. KEITH:   They took my phone so I don't have the

14   exact date.    I believe I'm back I think the 12th or the

15   13th.

16              THE COURT:   So from your perspective, while you

17   literally could do something like the 15th it's -- that would

18   be an inconvenience because you'd be -- have a very tight

19   turnaround?

20              MR. KEITH:   Yes, your Honor.

21              THE COURT:   Plaintiff, any issues on your end?

22              MS. LIU:   No, your Honor.

23              THE COURT:   One moment.    Let me talk with

24   Mr. Smallman.

25              (Pause)


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 51 of 57    51
     Ibt9thoc

1              THE COURT:     Counsel how about April 22 then and I

2    think with that point we've cleared Passover, have we not,

3    Mr. Smallman.    I think we have.

4              (Discussion off the record)

5              THE COURT:     I'm sorry.   I put Mr. Smallman on the

6    spot.   I'm pretty sure I checked this and we're fine.

7              We'll put it down for April 22.       Let's operate on the

8    assumption that we're going to sit all five days the first

9    week.   I can give you the first three days of the week after.

10   I am personally out the Thursday and Friday of the second week.

11   And if it goes more than eight days, we would carry on into the

12   following week.    OK.    But I think that gives you a reasonably

13   prompt trial date and something to work towards.

14             Mr. Smallman tells me the first day of Passover is

15   April 20.    That's a Saturday.    It's a two-day holiday.      By the

16   22nd we're not going to have a problem with the jury.

17             I will need to set a final pretrial conference just to

18   go over the sorts of blocking and tackling with exhibits as

19   prompted by the joint pretrial order.

20             So, Mr. Keith, you're back on the 12th or 13th or

21   something?

22             MR. KEITH:     Yes, your Honor.

23             THE COURT:     So let's just do some day the week before.

24             Mr. Smallman, can I have a slot of a couple hours the

25   week before April 22?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 52 of 57    52
     Ibt9thoc

1               (Discussion off the record)

2               THE COURT:    How about April 18 at 10 a.m. for our

3    final pretrial conference?

4               MR. KEITH:    Thank you.

5               THE COURT:    That works for everybody?

6               MS. LIU:    Yes, your Honor.

7               THE COURT:    Look, I need you then to get me a revised

8    joint pretrial order.      You're not to be adding new things.      But

9    this is now to zap out the 20 defense witnesses who were

10   earlier removed.      It is to zap out anybody else you no longer

11   think you're going to call.      It's to conform the exhibit list

12   to the rulings that I have made.       And I will need with it two

13   binders from each of you, one for me and one for my law clerk,

14   of the exhibits you're going to propose to offer.

15              It's not urgent that I get this, obviously, just given

16   the holidays.    Under ordinary circumstances I would have said

17   two weeks but -- and if you've got the time to do it now it

18   would make sense to get it done while it's fresh but I'm also

19   not going to burden you with makework which could be done in

20   January.

21              Ms. Liu, any reason for you why two weeks would be an

22   inconvenience?    You're really just tweaking an existing

23   document.

24              MS. LIU:   No, your Honor.

25              THE COURT:    Defense?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 53 of 57      53
     Ibt9thoc

1              MR. KEITH:    No, your Honor.

2              THE COURT:    So within two weeks of today get me a

3    revised pretrial order as well as two exhibit binders from each

4    side.

5              All right.    The final issue I want to take up is

6    settlement.    I see from the docket sheet I have not yet

7    referred this to the magistrate judge for settlement purposes.

8    We have here the terrific Barbara Moses who is a magistrate

9    judge who in her first two to three years on the bench has, in

10   the cases of mine, been a gem at successfully settling tough

11   cases.   It would be my strong preference to refer this to her

12   for settlement purposes if there's any chance you're going to

13   use that resource.     But you know you are now about to start

14   gearing up for a regrettably longish trial that will take a lot

15   of time and energy.     There's obviously risk on both sides here.

16             It would seem to me that this is the time before all

17   that hard trial prep work gets going for you to see if there's

18   a way of settling the case.

19             I do not want to hear anybody's settlement position.

20   There is no purpose in exposing me to that.        But is there any

21   reason why I shouldn't refer it to the magistrate judge for

22   settlement purposes?

23             MR. KEITH:    No, your Honor.    This is a topic that

24   we've actually had the opportunity to discuss.         I think we're

25   both in agreement that a referral to the magistrate program


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 54 of 57   54
     Ibt9thoc

1    would be beneficial to both sides.

2              THE COURT:    Ms. Liu.

3              MS. LIU:   Yes, your Honor.

4              THE COURT:    Ms. Liu, do you represent any of the

5    plaintiffs in any of the other case or cases raising such

6    issues?

7              MS. LIU:   No, I don't.

8              THE COURT:    And defense, without telling me anything

9    you don't want to, is there anything you can tell me about the

10   ability to settle this case independent of those other

11   litigations?

12             MR. KEITH:    Yes, your Honor.     I've shared this

13   information with Ms. Liu as well.       In one of the other cases

14   pending in the Northern District of Illinois, the Przytula

15   case, which I believe we brought to the Court's attention at

16   prior conferences.

17             THE COURT:    Yes.

18             MR. KEITH:    The parties spent two days in mediation

19   there and we've reached an agreement in principle to settle

20   that case.   And that's a nationwide collective FLSA settlement.

21   As part of that, because this case was pending, that settlement

22   carved out those eight people.      As soon as that deal was

23   reached, we let plaintiffs' counsel here know so that there

24   would be no unfair surprises.      And we've started to have some

25   preliminary conversations about what the settlement would look


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 55 of 57         55
     Ibt9thoc

1    like for these eight individuals were they to be treated on the

2    same basis --

3               THE COURT:   I see.

4               MR. KEITH:   -- as the plaintiffs there.      And that's

5    information that I'm getting ready to hit send on, to send to

6    Ms. Liu.

7               THE COURT:   I take it, without committing you to

8    anything, because I'm not here to do that, but a safe premise

9    here would be that terms that are resembling of the terms in

10   the nationwide settlement may be on the table here for these

11   plaintiffs.

12              MR. KEITH:   Yes, your Honor.

13              THE COURT:   OK.   That's important information.         I'm

14   glad you shared it with me.       All the more reason why it's good

15   that I put this trial off in April because it's my hope that

16   you will now have serious settlement discussions.         You may or

17   may not need Magistrate Judge Moses, but I will issue the order

18   referring it to her today.       And what I'm going to do is I'm

19   going to write on the order what I always write on these orders

20   in counseled cases, which is it's on plaintiff's counsel to

21   reach out to the magistrate judge to schedule the settlement

22   conference but only when both of you are ready.         I'm putting

23   the scheduling onus on the plaintiff just because it's my

24   practice.    There is no magic to that.      It's just you're not

25   going to get on the phone with her to do that until you've both


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 56 of 57        56
     Ibt9thoc

1    agreed that the time is right.

2              Let me urge you that before work gets going, it would

3    be useful for me, it would be use for plaintiffs, it would be

4    useful for everyone to get closure on this.        If this is

5    destined to settle, please let's not have this settle in April.

6    It's just an enormous waste of time because, apart from the

7    photocopying and work that you're going to be doing over the

8    next two weeks; defense, you've got 30 witnesses to prep;

9    plaintiff, you've got eight clients to prep.         There's a lot

10   going on and more than a little bit of logistics.

11             If you're going to talk settlement, if you're going to

12   try to get this accomplished consistent with an otherwise

13   global settlement, may I urge you to -- I'm putting a lightning

14   charge for you to do this before the holidays.         Let's try to do

15   that.

16             Can you both agree to give intense, focused attention

17   in the next two weeks to this?

18             MS. LIU:   Yes, your Honor.

19             MR. KEITH:    Yes, your Honor.

20             THE COURT:    I'm holding open two weeks of my schedule.

21   I've got other people bidding for trial dates.         You've been out

22   there for a while.     I wanted to get you a date.      But I now see

23   a route to a settlement here that seems very plausible.             It

24   would certainly be an act of kindness to the Court to let me

25   know sooner rather than later whether the case is going away.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:16-cv-08160-PAE Document 222 Filed 12/11/18 Page 57 of 57    57
     Ibt9thoc

1              MR. KEITH:    Of course, your Honor.

2              MS. LIU:   Yes, your Honor.

3              THE COURT:    Anything further from the plaintiffs?       Is

4    there anything that would be useful for me to address while I

5    have you here?

6              MS. LIU:   Nothing, your Honor.

7              THE COURT:    Anything from the defense?

8              MR. KEITH:    No, your Honor.

9              THE COURT:    So I'm going to issue an order that simply

10   sets out the fact that I've resolved the motions in limine,

11   gives you two weeks to submit an amended joint pretrial order

12   and exhibit binders, sets the date of the trial, and sets the

13   date of the final pretrial conference, and I will issue a

14   separate order that refers the case for settlement purposes to

15   Magistrate Judge Moses.

16             All right.    I wish you all a happy and healthy New

17   Year and look forward before then to hearing from you, I hope.

18   Thank you.   We stand adjourned.

19             (Adjourned)

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
